          Case 2:18-cv-02623-DDC-TJJ Document 74 Filed 03/27/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

STEPHEN ROBBINS,

              Plaintiff,

              v.                                                   Case No. 18-2623-DDC-TJJ

DYCK O’NEAL, INC.,

              Defendant.


                           SECOND AMENDED SCHEDULING ORDER

          On March 25, 2020, the Court conducted a telephone status conference with the parties at

Plaintiff’s request.1 Plaintiff appeared through counsel, Keith Williston, Mark Parrish, and

Joshua Sanders. Defendant appeared through counsel, Louis Wade and Anna Moncrief.

          Plaintiff requested an extension of the remaining deadlines because the discovery

deadline is March 31, 2020, but the Court has not yet ruled on Defendant’s pending dispositive

motions.2 Defendant opposed further extensions, arguing the Court lifted the stay of discovery in

August 20193 but Plaintiff failed to conduct discovery. Plaintiff did serve written discovery in

September 20194 but claimed Defendant objected to much of it as outside the scope of the

limited discovery the Court had ordered and the parties had agreed to conduct while the

dispositive motions were pending. Plaintiff has not conducted any discovery since that time.




1
 Plaintiff’s counsel emailed Judge James’s chambers on March 17, 2020 to request a hearing to discuss an
extension of the remaining deadlines in this case.
2
 The Court did issue a ruling denying Defendant’s motions on March 20, 2020 (ECF No. 72). Plaintiff’s dispositive
motion remains pending as of the date of this order (ECF No. 58).
3
    See ECF No. 36.
4
    ECF No. 40.
         Case 2:18-cv-02623-DDC-TJJ Document 74 Filed 03/27/20 Page 2 of 3




          This case was filed almost a year and a half ago, and to date, little has been accomplished

other than fruitless briefing. Additionally, the Court lifted the stay and allowed discovery several

months ago. Although the Court did encourage the parties to limit their discovery while the

dispositive motions were pending, the Court also encouraged the parties to be judicious in

conducting necessary discovery, and the parties have been aware of the looming discovery

deadline. The Court is therefore not inclined to significantly extend the remaining deadlines.

However, in light of the declared COVID-19 National Emergency, the Court finds the remaining

deadlines are not feasible. For example, Defendant has currently scheduled Plaintiff’s deposition

for March 30, 2020,5 which will not be possible given the current Stay-At-Home Order for the

Kansas City metro area. Therefore, for good cause, the Court revises the Scheduling Order, and

adds ADR deadlines, as follows:


                   SUMMARY OF DEADLINES AND SETTINGS
                            Event                                       Deadline/Setting
Plaintiff’s good faith settlement proposal                               April 10, 2020
Defendant’s good faith settlement counterproposal                        April 24, 2020
Confidential settlement reports emailed to Judge James’s
                                                                          May 4, 2020
chambers AND mediation notice filed
                                                                 21 days after Stay-At-Home
Mediation completed
                                                                        Order is lifted
ADR report due                                                  14 days after mediation is held
                                                                 40 days before deadline for
Final supplementation of initial disclosures
                                                                  completion of all discovery
All written discovery served                                            April 29, 2020
                                                                 21 days after Stay-At-Home
All discovery completed (including all depositions)
                                                                        Order is lifted
                                                                  3 weeks after all discovery
Dispositive motions
                                                                     completed deadline
Proposed pretrial order due                                                  TBD


5
    ECF No. 69.




                                                   2
       Case 2:18-cv-02623-DDC-TJJ Document 74 Filed 03/27/20 Page 3 of 3




Pretrial conference before Judge James                                     TBD
Jury Trial in Kansas City, KS before District Judge
                                                                           TBD
Crabtree in courtroom 476. ETT 4 days.

       The Court will reset the Pretrial Conference and trial date after the Stay-At-Home Order

has been lifted. The Court informed the parties that these new deadlines are firm deadlines and

will likely not be extended absent extraordinary circumstances. If any disagreements arise

between the parties during this limited discovery period, they shall contact Judge James’s

chambers as soon as possible to schedule a telephone conference. The mediation notice shall

include the time, place, date, and mediator name.

       IT IS THEREFORE ORDERED BY THE COURT that the Scheduling Order is

amended as outlined above. This Second Amended Scheduling Order shall not be modified

except by leave of Court upon a showing of good cause.

       Dated: March 27, 2020, at Kansas City, Kansas.




                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




                                                3
